        Case 1:14-cv-02535-ELH Document 49-2 Filed 12/20/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES ex rel. DEBORAH SHELDON, et al.,

                      Plaintiff-Relator,
       v.                                                        Case No. 1:14-cv-02535-ELH

FOREST LABORATORIES, LLC, et al.,

                      Defendants.

                                    [PROPOSED] ORDER

       Having considered the Joint Motion to Extend Time for Defendants to Respond to

Amended Complaint and to Set a Briefing Schedule,

       it is ORDERED that the deadline for Defendants Forest Laboratories, LLC, Forest

Pharmaceuticals, Inc., and Allergan, PLC to respond to the Amended Complaint is extended up

to and including February 21, 2020. It is further ORDERED that if Defendants respond to the

Amended Complaint by filing a motion to dismiss, Relator will have until April 6, 2020 to file

an opposition brief, and Defendants may then have until May 6, 2020 to file a reply brief.

       IT IS SO ORDERED.




Dated: _________________

                                                    ____________________________________
                                                    Hon. Ellen L. Hollander
                                                    United States District Judge
